Name: Council Regulation (EEC) No 8/81 of 1 January 1981 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 / 12 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 8/81 of 1 January 1981 on the disposal by the Hellenic Republic of raw tobacco stocks existing in Greece and coming from harvests prior to accession THE COUNCIL OF THE EUROPEAN COMMUNITIES,  originating in Greece ,  coming from the 1976, 1977, 1978 , 1979 and 1980 harvests and belonging to, or held by, the EOK. 2. For the purposes of this Regulation , the Hellenic Republic shall communicate to the Commission , not later than 31 July 1981 , the quantities of tobacco from the 1980 harvest bought in or held by the EOK, broken down by variety, and the date of the last with ­ drawal of tobacco by the EOK. 3 . The data relating to the stocks from harvests prior to the 1980 harvest and the estimates for the 1980 harvest are contained in the Annex hereto . Article 3 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 88 of the Act lays down that any stock of tobacco existing in Greece and coming from harvests prior to accession must be entirely disposed of by, and at the expense of, the Hellenic Republic ; Whereas the first harvest subject to the common organization of the market is the 1981 harvest ; Whereas the tobacco stocks withdrawn from the market, existing at present in Greece, belong to, or are held by, the EOK (National Tobacco Bureau) ; whereas a survey has been made by the Greek authori ­ ties of stocks from harvests prior to the 1 980 harvest ; whereas it is at present possible to do no more than estimate stocks from the 1980 harvest ; Whereas these stocks may be disposed of in accord ­ ance with Greek legislation , subject to provisions allowing the Commission to maintain the balance of the Community market ; Whereas, having regard to the large stocks to be disposed of, it should be laid down that the quantities which may be put up for sale during a given period may not exceed a certain ceiling ; whereas, for those reasons, it is necessary to provide a sufficiently long period for disposal ; whereas it seems appropriate to fix a six-year period for disposing of these stocks, to begin as from accession , 1 . The disposal of the stocks referred to in Article 2 ( 1 ) shall be effected in accordance with the provisions of Greek legislation and subject to the provisions of this Regulation . Disposal shall be managed in such a way that no disturbance of the Community market takes place . 2 . The stocks referred to in Article 2 ( 1 ) shall be disposed of before 1 January 1987 . 3 . The quantity to be disposed of each year may not exceed one fifth of the total of the quantities and estimate contained in the Annex . Each year the Commission may reduce or increase this quantity by up to 17 % , in accordance with the procedure referred to in Article 4. 4 . The stocks shall be disposed of on the markets of third countries . However, each year the Commis ­ sion shall determine , on the basis of all the informa ­ tion at its disposal and of the information supplied by the Hellenic Republic, in accordance with the proce ­ dure laid down in paragraph 3 , whether the stocks to be disposed of for the year in question may be put on the Community market, and if so the quantities and varieties thereof. 5 . Every three months , the Hellenic Republic shall communicate to the Commission the quantities disposed of, their destinations and the prices obtained . HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down general rules for applying the provisions of Article 88 of the Act of Accession . Article 2 1 . This Regulation applies to raw tobacco within heading No 24.01 of the Common Customs Tariff 1 . 1 . 81 Official Journal of the European Communities No L 1 / 13 Article 4 Article 5 The detailed rules for implementation of this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 17 of Regulation (EEC) No 727/70 f 1 ). This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') OJ No L 94, 28 . 4 . 1970 , p . 1 . No L 1 / 14 Official Journal of the European Communities 1 . 1 . 81 ANNEX EOK stocks (in tonnes) Harvest and variety Packed Leaf Total 1976 Basma 2 394-7  2 394-7 Katerini 1 249-7  1 249-7 Kabakoulak traditional 4 808-1  4 808 1 Kabakoulak non-traditional 4 243-4  4 243-6 Myrodata Agrinion 264-9 59-0 323-9 Zichnomyrodata 87-4  87-4 Mavra 1 452-5  1 452-5 Total 14 500-9 59-0 14 559-9 1977 Basma 2 010-4  2 010-4 Katerini 2 035-0  2 035-0 Kabakoulak traditional 6 692-4  6 692-4 Kabakoulak non-traditional 6 995-2 1 491-0 8 486-2 Myrodata Agrinion 988-0  988 0 Zichnomyrodata 312-3  312-3 Tsebelia  2 181-8 2 181-8 Mavra  2 399-8 2 399-8 Total 19 033-3 6 072-6 25 105-9 1978 Basma 698-2  698-2 Katerini 1 076-9  1 076-9 Kabakoulak traditional 2 406-3  2 406-3 Kabakoulak non-traditional 839-8 3 429-5 4-269-3 Myrodata Agrinion 194-6  194-6 Zichnomyrodata 26-6  26-6 Tsebelia  6 949-0 6 949-0 Mavra  3 121-0 3 121-0 Total 5 242-4 13 499-5 18 741-9 1979 Basma  3 497-9 3 497-9 Katerini  1 749-0 1 719-0 Kabakoulak traditional  2 038-4 2 038-4 Kabakoulak non-traditional  3 582-3 3 582-3 Myrodata Agrinion  1 838-5 1 838-5 Zychnomyrodata  64-1 64-1 Tsebelia  13 760-4 13 760-4 Mavra  2 875-2 2 875-2 Total  29 405-8 29 405-8 1980 (estimate) ± 30 000